Citation Nr: 0206188	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  95-32 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1968.

In October 1974, a RO rating decision denied the veteran's 
claim for service connection for schizoid personality on the 
basis that it was a constitutional or developmental 
abnormality that is not a disability under the law.  The 
veteran was notified of the decision in November 1974, and he 
did not appeal.  Additional evidence was received and a 
January 1975 RO rating decision again denied service 
connection for the veteran's psychiatric condition.  The 
veteran was notified of the January 1975 RO rating decision 
in January 1975, and he did not appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for a psychiatric disability.  
This matter came to the Board of Veterans' Appeals (Board) 
from a February 1994 RO rating decision that determined there 
was no new and material evidence to reopen the claim of 
service connection for a psychiatric disorder.  In a June 
2000 decision, the Board denied the appeal.

The veteran appealed the June 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Joseph R. Moore, attorney, to represent him 
before the Court.  In April 2001, a Court order granted a 
January 2001 motion from the counsel of the VA Secretary to 
vacate and remand the June 2000 Board decision for 
readjudication with consideration of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001).  In April 2001, the Court entered 
judgment.  The case was thereafter returned to the Board.

In an August 2001 letter, the Board asked the veteran's 
attorney whether he would represent the veteran before VA.  
In August 2001, the attorney notified the Board that he would 
not represent the veteran before VA.  In a September 2001 
letter, the Board notified the veteran's representative of 
the right to submit additional argument and/or evidence with 
regard to the veteran's claim.  A review of the record does 
not show receipt of a reply to the September 2001 Board 
letter.


FINDINGS OF FACT

1.  In an unappealed January 1975 decision, the RO denied the 
claim of entitlement to service connection for schizoid 
personality on the basis that it was a constitutional or 
developmental abnormality that is not a disability under the 
law. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in January 1975 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

The RO's January 1975 denial of the claim of entitlement to 
service connection for a psychiatric disorder is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), effective prior to August 
29, 2001 (66 Fed. Reg. 45,630 (Aug. 29, 2001)), 20.302, 
20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim for service 
connection for a psychiatric disability, and that the 
requirements of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim being filed in 1993.

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for a psychiatric 
disability is warranted provided such development would serve 
a useful purpose.  The veteran and his representative have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claim, that 
essentially notify the veteran of the evidence needed to 
prevail on the claim.  A review of the record shows he was 
provided with VA medical examinations in the processing of 
his application to reopen the claim for service connection 
for a psychiatric disability.  A review of the record shows 
there is essentially no relevant identified evidence that has 
not been accounted for.  In particular, the Center for 
Special Problems, where the veteran testified he had been 
treated within one year after separation, has already 
reported that he was first seen there in April 1970-more 
than a year after separation.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to him in the development of his 
application to reopen the claim for service connection for a 
psychiatric disability.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill any VA duty 
to assist him in the development of the application to reopen 
the claim for service connection for a psychiatric 
disability.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

The service medical records document the veteran's 
psychiatric treatment for anxiety, chronic anxiety reaction 
and immature personality.  He was hospitalized from August to 
September 1968 and diagnosed with situational anxiety 
reaction, and a diagnosis of schizophrenic reaction, paranoid 
type, and drug-induced psychosis (resolved) was considered.  
A 1968 medical board report reflects a final diagnosis of 
schizoid personality.  The medical board determined that his 
schizoid personality existed prior to service and was not 
aggravated by service.  Discharge from service was 
recommended.  

In September 1974, the veteran filed a claim alleging 
entitlement to service connection for a nervous condition.  
In October 1974, the RO denied the claim of entitlement to 
service connection for schizoid personality on the basis that 
it was a constitutional or developmental abnormality that is 
not a disability under the law.  The RO implicitly relied on 
38 C.F.R. § 3.303(c), which has not changed since then:  
"Congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation."  (emphasis supplied).

In a September 1974 letter, a psychiatric social worker with 
the Center for Special Problems reported that the veteran's 
treatment began in April 1970 and was terminated in June for 
unknown reasons.  The reported diagnosis was that of schizoid 
personality.  

In a November 1974 letter, a medical doctor reported that the 
veteran was first referred in October 1974 for treatment of 
symptoms of anxiety, suspiciousness of others, insomnia, 
memory problems, and instability in work and personal 
relationships.  At that time, the veteran reported his 
history of paranoid psychosis during service following the 
use of amphetamines.  He met with the veteran nine times for 
psychotherapy.  The doctor's impression was that of passive-
aggressive type personality disorder, which interferes with 
the veteran's ability to work in psychotherapy and maintain 
employment.  

In January 1975 the RO again denied the claim.  Appellate 
action was not initiated, and as a result, the decision 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the January 1975 denial of the claim.  Such evidence 
consists of:  an April 1993 VA examination report; an April 
1995 VA treatment record entry; the veteran's July 1995 
personal hearing testimony; and an October 1995 VA 
examination report.  

A VA examination was conducted in April 1993, and the 
examiner noted that the file had not been available for 
review.  The examiner diagnosed schizoid personality, 
atypical psychosis, and polysubstance abuse with probable 
alcohol dependence.  The examiner commented that the veteran 
was an unreliable historian and that there was no 
corroborating information regarding his condition or 
treatment.  The examiner also found that he continued to show 
symptoms of atypical psychosis and had not been receiving 
treatment.  

In April 1995, the veteran was seen at a VA facility and 
diagnosed with alcohol dependence, and intermittent cocaine 
abuse.  Alcohol abuse treatment was recommended.  The 
examiner commented that the veteran could not be referred for 
psychiatric treatment in light of such abuse even though it 
appeared that there was an underlying depressive disorder.  
It was noted that his psychiatric history in the military and 
his current symptoms were poorly defined.  

In July 1995, the veteran testified that the diagnosis of 
schizoid personality was erroneous and that he continued to 
suffer from schizophrenic episodes.  His psychiatric problems 
began during service and within a year of his separation from 
service he began treatment at the Center for Special Problems 
where he was treated for about six to eight weeks.  He was 
given Lithium or Valium.  He sought treatment a couple of 
years later, but he did not recall the name of the 
psychiatrist.  

A VA examination was conducted in October 1995.  The examiner 
indicated that the file had been reviewed, including the 
veteran's contention that his condition was misdiagnosed.  
The examiner diagnosed atypical psychosis, polysubstance 
abuse, and schizoid personality disorder.  The examiner 
concurred with the prior VA examiner's findings.  According 
to the examiner, the primary problem now is that the schizoid 
personality disorder produces psychotic symptoms at times of 
stress.  

The Board finds that new and material evidence has not been 
submitted to warrant reopening the claim of service 
connection for a psychiatric disorder.  The evidence of 
record prior and subsequent to the denial of the claim in 
1975 demonstrates that the veteran has consistently been 
diagnosed with a personality disorder.  Even though both VA 
examiners now report an additional diagnosis of atypical 
psychosis, neither examiner links it to service, suggests the 
presence of a psychosis within one year after service, or 
disputes the diagnosis of personality disorder that was made 
in service.  Therefore, the evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for a psychiatric 
disorder is not new and material, thus the claim is not 
reopened.



ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
and the appeal is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

